— Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), entered December 4, 2007, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
In satisfaction of a two-count indictment and other pending charges, defendant pleaded guilty to burglary in the third degree. In accordance with the terms of the plea agreement, he waived his right to appeal and was sentenced as a second felony offender to 2V2 to 5 years in prison. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.B, Carpinello, Malone Jr., Kavanagh and Stein, JJ., *820concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.